Case 1:18-cv-09517-PKC Document 92

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VICTORRIVERA, .
Plaintiff,
-against-
CITY OF NEW YORK, et al.
Defendants.
weenie nee eee eee eee en eee x

CASTEL, U.S.D.J.:

Filed 10/27/20 Page 1of1

18-cv-9517 (PKC)

ORDER

The Court set the case for trial for September 29, 2020. Counsel for each side

advised the Court that neither side was prepared to try the case because of the pandemic, despite

the resumption of trials in this district, and could not advise the Court when they would be ready

to try the case. Accordingly, the Court vacated the trial date and advised counsel to inform the

Court when they are ready to try the case.

The parties’ motions in limine (Doc 62 & 68) are deemed withdrawn without

prejudice. They may be renewed on the existing briefing by filing new notices of motions. The

Clerk shall terminate the motions (Doc 62 & 68).

SO ORDERED.

Dated: New York, New York
October 27, 2020

o

P, Kevin Castel
United States District Judge

 
